


Exhibit 10.29












BRIGHT HORIZONS FAMILY SOLUTIONS
NONQUALIFIED DEFERRED COMPENSATION PLAN




This document is drafted with the intent that it comply with Internal Revenue
Code Section 409A and regulations promulgated thereunder.


  



        

--------------------------------------------------------------------------------








BRIGHT HORIZONS FAMILY SOLUTIONS
NONQUALIFIED DEFERRED COMPENSATION PLAN


Bright Horizons Family Solutions Inc., a Delaware corporation, hereby adopts
this Bright Horizons Family Solutions Nonqualified Deferred Compensation Plan
(the “Plan”) for the benefit of a select group of management or highly
compensated employees. This Plan is an unfunded arrangement and is intended to
be exempt from the participation, vesting, funding, and fiduciary requirements
set forth in Title I of the Employee Retirement Income Security Act of 1974, as
amended. It is intended to comply with Internal Revenue Code Section 409A.


Article 1 -
Definitions



1.1    Account
The sum of all the bookkeeping sub-accounts as may be established for each
Participant as provided in Section 5.1 hereof.


1.2    Administrative Committee
An administrative committee will be appointed by the Employer. The
Administrative Committee shall serve as the agent for the Employer with respect
to the Trust.


1.3    Annual Distributions
Annual distributions will be made on February 1st in the calendar year
immediately succeeding each Plan Year in which a distribution is triggered for
reasons other than death, Disability, or other forms of separation from service.
Disability will be handled as described in section 6.5, death as described in
section 6.6, and other forms of separation from service will result in a lump
sum distribution as soon as administratively feasible.


1.4    Base Salary or Salary
The Eligible Compensation is equal to the base rate of cash compensation paid in
the applicable Plan Year by the Company to or for the benefit of a Participant
for services rendered or labor performed while a Participant, including such
amounts that would be payable to a Participant but for contributions made on the
Participant’s behalf to any qualified plan maintained by the Company or to any
cafeteria plan under Code section 125 maintained by the Company.


1.5    Beneficiary
Beneficiary means the person, persons or entity designated by the Participant to
receive any benefits payable under the Plan pursuant to Article 7.


1.6    Board
The Board of Directors of the Employer.


1.7    Bonus
Compensation which is designated as such by the Employer and which relates to
services performed during an incentive period by an Eligible Employee in
addition to his or her Salary, including any pretax elective deferrals from said
Bonus to any Employer sponsored plan that includes amounts deferred under a
Deferral Agreement or any elective deferral as defined in Code Section 402(g)(3)
or any amount contributed or deferred at the election of the Eligible Employee
in

1



--------------------------------------------------------------------------------




accordance with Code Section 125 or 132(f)(4) and which is paid or would have
been paid in that Plan Year.

2



--------------------------------------------------------------------------------




1.8    Change-in-Control
Provided that such term shall be interpreted within the meaning of regulations
promulgated under Code Section 409A, a “Change-in-Control” of the Employer
(which, for purpose of this Section 1.8 shall mean Bright Horizons Family
Solutions Inc.) shall mean the first to occur of any of the following:


(a)    the date that any one person or persons acting as a group acquires
ownership of Employer stock constituting more than fifty percent (50%) of the
total fair market value or total voting power of the Employer;


(b)    the date that any one person or persons acting as a group acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of the stock of the Employer
possessing thirty percent (30%) or more of the total voting power of the stock
of the Employer;


(c)    the date that any one person or persons acting as a group acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) assets from the Employer that have a
total gross fair market value equal to or more than forty percent (40%) of the
total gross fair market value of all of the assets of the Employer immediately
prior to such acquisition; or


(d)     the date that a majority of members of the Employer’s Board is replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Board prior to the date of the
appointment or elections.




1.9    Code
The Internal Revenue Code of 1986, as amended.


1.10    Compensation
The Participant’s paid income, including Salary, Bonus, Performance-based
Compensation, and other remuneration from the Employer as may be included by the
Administrative Committee.


1.11    Deferrals
The portion of Compensation that a Participant elects to defer in accordance
with Section 3.1 hereof.


1.12    Deferral Agreement
The separate agreement, submitted to the Administrative Committee, by which an
Eligible Employee agrees to participate in the Plan and make Deferrals thereto.
Such Deferral Agreement may also be known as an "Eligible Compensation Deferral
Agreement".



3



--------------------------------------------------------------------------------




1.13    Deferral Period.
The period of time after which payment of an Account is to be made or begin to
be made as specified in Article 6. In the case of a Form of Payment that is
substantially equal annual installments, the Deferral Period for each
installment shall mean the period closing on the date that such installment
payment is due under the terms of the Plan.


1.14    Disability
Provided that such term shall be interpreted within the meaning of regulations
promulgated under Code Section 409A, a Participant shall be considered to have
incurred a Disability if: (i) the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months; (ii) the Participant
is, by reason of any medically determinable physical or mental impairment which
can be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than 3 months under an accident and health plan covering
employees of the Participant’s Employer; or (iii) determined to be totally
disabled by the Social Security Administration.


1.15    Effective Date
September 1, 2014


1.16    Eligible Employee
An Employee shall be considered an Eligible Employee if such Employee is a
member of a “select group of management or highly compensated employees,” within
the meaning of Sections 201, 301 and 401 of ERISA, and is designated as an
Eligible Employee by the Administrative Committee. The Administrative Committee
may at any time, in its sole discretion, change the eligible criteria for an
Eligible Employee or determine that one or more Participants will cease to be an
Eligible Employee. The designation of an Employee as an Eligible Employee in any
year shall not confer upon such Employee any right to be designated as an
Eligible Employee in any future Plan Year.


1.17    Employee
Any person employed by the Employer.


1.18    Employer
Bright Horizons Family Solutions Inc. and its subsidiaries and affiliates.


1.19    Employer Discretionary Contribution
A discretionary contribution made by the Employer that is credited to one or
more Participant’s Accounts in accordance with the terms of Section 3.7 hereof.


1.20    ERISA
The Employee Retirement Income Security Act of 1974, as amended.


1.21    Form of Payment
Form of Payment shall be as provided for in Article 6.


1.22    Hardship Withdrawal
The early payment of all or part of the balance in an account due to an
Unforeseeable Emergency, as defined in Code section 409A(a)(2)(B)(ii), pursuant
to Section 6.9.

4



--------------------------------------------------------------------------------




1.23    Hypothetical Investment Benchmark
The phantom investment benchmarks which are used to measure the return credited
to a Participant’s Deferral Account pursuant to Section 5.2.


1.24    Matching Contribution
A contribution made by the Employer that is credited to one or more
Participants’ Accounts in accordance with the terms of Section 3.6 hereof.


1.25    Modification Agreement.
The form filed by a Participant to change the Deferral Period or the Form of
Payment with respect to an Account under rules established by the Committee from
time to time and pursuant to Section 6.7.


1.26    Participant
An Eligible Employee who is a Participant as provided in Article 2.


1.27    Performance-based Compensation
Provided that such term shall be interpreted within the meaning of regulations
promulgated under Code Section 409A, “Performance-based Compensation” shall mean
compensation that (i) meets the definition of Code Section 409A(a)(4)(B)(iii)
and related guidance and regulations, and (ii) is designated as such by the
Employer and relates to services performed during a performance period of at
least twelve months by an Eligible Employee, including any pretax elective
deferrals from said Performance-based Compensation to any Employer sponsored
plan that includes amounts deferred under a Deferral Agreement or any elective
deferral as defined in Code Section 402(g)(3) or any amount contributed or
deferred at the election of the Eligible Employee in accordance with Code
Section 125 or 132(f)(4).


1.28    Plan Year
For the initial Plan Year, the Effective Date through December 31, 2014. For
each year thereafter, January 1 through December 31.


1.29    Retirement
A Participant’s (i) retirement other than by reason of Disability from service
with the Company upon or after attaining age sixty-five (65) or (ii) earlier
retirement other than by reason of Disability from service with the Company with
the express consent of the Company at or before the time of such retirement,
provided that the Participant has attained the age of fifty (50) and has been
employed by the Company or its subsidiaries for at least fifteen (15) years at
the time of such retirement. In addition to meeting the criteria outlined here,
in order to be considered “Retired” an Employee must express their intention to
retire to the Company.



5



--------------------------------------------------------------------------------




1.30    Separation from Service
Provided that such term shall be interpreted within the meaning of regulations
promulgated under Code Section 409A, a Participant shall incur a Separation from
Service with the Service Recipient due to death, retirement or other termination
of employment with the Service Recipient unless the employment relationship is
treated as continuing intact while the individual is on military leave, sick
leave, or other bona fide leave of absence if the period of such leave does not
exceed six months, or if longer, so long as the individual retains a right to
reemployment with the Service Recipient under an applicable statute or by
contract. Upon a sale or other disposition of the assets of the Employer to an
unrelated purchaser, the Administrative Committee reserves the right, to the
extent permitted by Code section 409A to determine whether Participants
providing services to the purchaser after and in connection with the purchase
transaction have experienced a Separation from Service.


1.31    Service Recipient
Provided that such term shall be interpreted within the meaning of regulations
promulgated under Code Section 409A, Service Recipient shall mean the Employer
or person for whom the services are performed and with respect to whom the
legally binding right to compensation arises, and all persons with whom such
person would be considered a single employer under Code Section 414(b)
(employees of controlled group of corporations), and all persons with whom such
person would be considered a single employer under Code Section 414(c)
(employees of partnerships, proprietorships, etc., under common control).


1.32    Specified Employee
Provided that such term shall be interpreted within the meaning of regulations
promulgated under Code Section 409A, a “Specified Employee” shall mean a
participant who is considered a key employee on the Identification Date, as
defined in Code Section 416(i) without regard to section 416(i)(5) and such
other requirements imposed under Code Section 409A(a)(2)(B)(i) and regulations
thereunder for the period beginning April 1 of the year subsequent to the
Identification Date and ending March 31 of the following year. The
Identification Date for this Plan is December 31 of each year. Notwithstanding
anything to the contrary, a Participant is not a Specified Employee unless any
stock of the Service Recipient is publicly traded on an established securities
market or otherwise.


1.33    Trust
The agreement between the Employer and the Trustee under which the assets of the
Plan are held, administered and managed, which shall conform to the terms of
Rev. Proc. 92-64.


1.34    Trustee
Initial person or entity, or such other successor that shall become trustee
pursuant to the terms of the Plan.


1.35    Valuation Date
The last calendar date when the New York Stock Exchange was open, or such other
date as the Administrative Committee in its sole discretion may determine.


1.36    Years of Service
A Participant’s “Years of Service” shall be measured by employment during the
calendar year resulting in 1000+ hours of work. During the initial year of
employment the 1000+ hours must occur between the hire date and the end of that
calendar year in order to receive credit for a year of service.

6



--------------------------------------------------------------------------------




Article 2 -
Participation



2.1    Commencement of Participation
Each Eligible Employee shall become a Participant at the earlier of the date on
which his or her Deferral Agreement first becomes effective or the date on which
an Employer Discretionary Contribution is first credited to his or her Account.


2.2    Loss of Eligible Employee Status
A Participant who is no longer an Eligible Employee shall not be permitted to
submit a Deferral Agreement and all Deferrals for such Participant shall cease
as of the end of the Plan Year in which such Participant is determined to no
longer be an Eligible Employee. Amounts credited to the Account of a Participant
who is no longer an Eligible Employee shall continue to be held pursuant to the
terms of the Plan and shall be distributed as provided in Article 6.


Article 3 -
Contributions



3.1    Deferral Elections - General
A Participant’s Deferral Agreement for a Plan Year, or if applicable the
Employer’s fiscal year, is irrevocable for that applicable Plan Year or fiscal
year; provided, however that a cessation of Deferrals shall be allowed if
required by the terms of the Employer’s qualified 401(k) plan in order for the
Participant to obtain a hardship withdrawal from the 401(k) plan, or if required
under Section 6.9 (Unforeseeable Emergency) of this Plan. Such amounts deferred
under the Plan shall not be made available to such Participant, except as
provided in Article 6, and shall reduce such Participant’s Compensation from the
Employer in accordance with the provisions of the applicable Deferral Agreement;
provided, however, that all such amounts shall be subject to the rights of the
general creditors of the Employer as provided in Article 8. The Deferral
Agreement, in addition to the requirements set forth below, must designate: (i)
the amount of Compensation to be deferred, (ii) the time of the distribution,
and (iii) the form of the distribution.


3.2    Time of Election
A Deferral Agreement shall be void if it is not made in a timely manner as
follows:


(a)    A Deferral Agreement with respect to any Compensation must be submitted
to the Administrative Committee before the beginning of the calendar year during
which the amount to be deferred will be earned. As of December 31 of each
calendar year, said Deferral Agreement is irrevocable for the calendar year. In
addition, a Deferral Agreement shall remain in effect for subsequent calendar
years until a new Deferral Agreement is submitted to the Administrative
Committee prior to the beginning of a subsequent calendar year ("Evergreen
Election"). For subsequent Plan Years in which the Evergreen Election is to be
followed, Participant In-Service sub-accounts will be established to have a
distribution date equal to one year plus the prior Plan Year’s distribution date
as of January 1 of the new Plan Year for such In-Service sub-account as provided
for herein below.


(b)    Notwithstanding the foregoing and in the discretion of the Employer, in a
year in which an Employee is first eligible to participate, and provided that
such Employee is not eligible to participate in any other similar account
balance arrangement subject to Code Section 409A, such Deferral Agreement shall
be submitted within thirty (30) days after the date on which an Employee is
first eligible to participate, and such Deferral Agreement shall apply to
Compensation to be earned during the remainder of the calendar year after such
election is made.

7



--------------------------------------------------------------------------------




(c)    Notwithstanding the foregoing and in the discretion of the Employer, a
Deferral Agreement with respect to any Performance-based Compensation may be
submitted by the Eligible Employee or Participant provided that such Deferral
Agreement is submitted at least six (6) months prior to the end of the
performance period on which the Performance-based Compensation is based.


(d)    Notwithstanding the foregoing and in the discretion of the Employer, a
Deferral Agreement with respect to any fiscal-based Bonus may be submitted by
the Eligible Employee or Participant provided that such Deferral Agreement is
submitted prior to the beginning of the Employer’s fiscal year for which the
fiscal-based Bonus is earned.


3.3    Distribution Elections
At the time a Participant makes a Deferral Agreement, he or she must also elect
the time and form of the distribution by establishing one or more In-Service
Account(s) and/or Separation from Service Account(s) as provided in Sections 5.1
and 6.1. If the Participant fails to properly designate the time and form of a
distribution, the Participant’s Account shall be designated as an In-Service
Account with distributions commencing in the minimal year and shall be paid in a
lump sum.


3.4    Additional Requirements
The Deferral Agreement, subject to the limitations set forth in Sections 3.1 and
3.2 hereof, shall comply with the following additional requirements, or as
otherwise required by the Administrative Committee in its sole discretion:


(a)    Deferrals may be made in whole percentages with such limitations as
determined by the Administrative Committee, including, but not limited to,
contingent deferral election percentages.


(b)    The maximum amount that may be deferred each Plan Year is fifty percent
(50%) of the Participant’s Salary (paid in that Plan Year), and one-hundred
percent (100%) of the Participant’s Bonus or Performance-based Compensation
(paid in that Plan Year), net of applicable taxes.


(c)    The distribution year for an In-Service Account must be at least three
(3) Plan Years after the Plan Year in which such Deferral is credited to an
In-Service subaccount.


3.5    Cancellation of Deferral Election due to Disability
Notwithstanding anything to the contrary, if a Participant incurs a disability
as defined in this Section 3.5, said Participant may file an election to stop
Deferrals as of the date the election is received and approved by the
Administrative Committee. Disability for purposes of this Section 3.5 only means
that a Participant incurs a medically determinable physical or mental impairment
resulting in the Participant’s inability to perform the duties of his or her
position or any substantially similar position, where such impairment can be
expected to result in death or can be expected to last for a continuous period
of not less than six months, as determined by the Administrative Committee in
its sole discretion.













8



--------------------------------------------------------------------------------




3.6    Matching Contribution


The Employer shall also credit to the Account of each Participant who makes
Deferrals a Matching Contribution in an amount equal to a percentage of the
Deferrals contributed by the Participant, with such percentage determined
annually by the Employer, in its sole discretion.
Such Matching Contribution shall be credited to a Separation from Service
sub-account in the Participant’s Account, with a lump sum distribution with
vesting in accordance with Section 4.4.  Additionally, the investment election
for the Matching Contribution will be set up to follow that Plan Year’s initial
Base Salary investment election but may be independent of that same Base Salary
investment election moving forward unless otherwise specified in the account
management system. In the instance that there are no Base Salary elections, the
investment election for the Matching Contribution will be set up to follow that
Plan Year’s initial Bonus Compensation investment election but may be
independent of that same Bonus Compensation investment election moving forward
unless otherwise specified in the account management system.


3.7    Employer Discretionary Contributions
The Employer reserves the right to make discretionary contributions to some or
all Participants’ Accounts in such amount and in such manner as may be
determined by the Employer.
Such Employer Discretionary Contribution shall be credited to a Separation from
Service sub-account in the Participant’s Account, with a lump sum distribution
with vesting in accordance with Section 4.4.  Additionally, the investment
election for the Employer Discretionary Contribution will be set up to follow
that Plan Year’s initial Base Salary investment election but will be independent
of that same Base Salary investment election moving forward unless otherwise
specified in the account management system. Additionally, in the event
Participant fails to properly designate the investment election pursuant to
Section 5.2 herein below, the Employer Discretionary Contribution deferral shall
be deemed invested in the hypothetical investment with the least risk.


3.8    Crediting of Contributions
(a)    Salary, Bonus and Performance-based Compensation Deferrals shall be
credited to a Participant’s Account, and if applicable transferred to the Trust,
at such time as the Employer shall determine in their sole and absolute
discretion.


(b)    Matching Contributions shall be credited to a Participant’s Account, and
if applicable transferred to the Trust, at such time as the Employer shall
determine in their sole and absolute discretion.


(c)    Employer Discretionary Contributions, if any, shall be credited to a
Participant’s Account, and if applicable transferred to the Trust, at such time
as the Employer shall determine in their sole and absolute discretion.



9



--------------------------------------------------------------------------------




Article 4 -
Vesting



4.1    Vesting of Deferrals
A Participant shall be one-hundred percent (100%) vested in his or her Account
attributable to Deferrals and any earnings or losses on the investment of such
Deferrals.


4.2    Vesting of Matching Contributions
A Participant shall have a vested right to the portion of his or her Account
attributable to Matching Contribution(s) and any earnings or losses on the
investment of such Matching Contribution(s) according to the following schedule:
6 year schedule, 0% first year, 20% each following year. Vesting is based on the
calendar year and employees are given credit for any year in which they work
1000+ hours. Vesting date is based upon participant’s hire date.


4.3    Vesting of Employer Discretionary Contributions
A Participant shall have a vested right to the portion of his or her Account
attributable to Employer Discretionary Contribution(s) and any earnings or
losses on the investment of such Employer Discretionary Contribution(s)
according to the following schedule: 6 year schedule, 0% first year, 20% each
following year. Vesting is based on the calendar year and employees are given
credit for any year in which they work 1000+ hours. Vesting date is based upon
participant’s hire date.


4.4    Vesting due to Certain Events
(a)A Participant who incurs a Separation from Service and has attained the
definition of Retirement (as indicated in Section 1.29) shall be fully vested in
the amounts credited to his or her Account as of the date of the Separation from
Service.


(b)    A Participant who incurs a Disability while actively employed shall be
fully vested in the amounts credited to his or her Account as of the date of
Disability.


(c)    Upon a Participant’s death, the Participant shall be fully vested in the
amounts credited to his or her Account if death occurs while actively employed.


(d)    A Participant who incurs a Separation from Service within 2 years of a
Change-in-Control, shall be fully vested in the amounts credited to their
Accounts as of the date of the Separation from Service.


4.5    Amounts Not Vested
Any amounts credited to a Participant’s Account that are not vested at the time
of a distribution event shall be forfeited.


4.6    Forfeitures
At the discretion of the Employer, any forfeitures from a Participant’s Account
(i) shall continue to be held in the Trust, shall be separately invested, and
shall be used to reduce succeeding Deferrals and any Employer Contributions, or
(ii) shall be returned to the Employer as soon as administratively feasible.
 

10



--------------------------------------------------------------------------------




Article 5 -
Accounts



5.1    Accounts
The Administrative Committee shall establish and maintain a bookkeeping account
in the name of each Participant. The Administrative Committee shall also
establish sub-accounts as provided in subsection (a) and (b), below, as elected
by the Participant pursuant to Article 3.


(a)    A Participant may establish one or more Separation from Service
Account(s) (“Separation from Service sub-accounts”) by designating as such on
the Participant’s Deferral Agreement. Each Participant’s Separation from Service
sub-account shall be credited with Deferrals (as specified in the Participant’s
Deferral Agreement), any Matching Contributions allocable thereto, any Employer
Discretionary Contributions and the Participant’s allocable share of any
earnings or losses on the foregoing. Each Participant’s Separation from Service
sub-account shall be reduced by any distributions made plus any federal and
state tax withholding, and any social security withholding tax as may be
required by law.


(b)    A Participant may elect to establish one or more In-Service Account(s)
(“In-Service sub-accounts”) by designating as such in the Participant’s Deferral
Agreement the year in which payment shall be made. Each Participant’s In-Service
sub-account shall be credited with Deferrals (as specified in the Participant’s
Deferral Agreement), any Matching Contributions allocable thereto, any Employer
Discretionary Contributions and the Participant’s allocable share of any
earnings or losses on the foregoing. Each Participant’s In-Service sub-account
shall be reduced by any distributions made plus any federal and state tax
withholding and any social security withholding tax as may be required by law.


5.2    Investments, Gains and Losses
(a)    A Participant may direct that his or her Separation from Service
sub-accounts and or In-Service sub-accounts established pursuant to Section 5.1
may be valued as if they were invested in one or more Investment Funds as
selected by the Employer in multiples of one percent (1%). If the Participant
fails to properly designate the investment election, the deferral shall be
deemed invested in the hypothetical investment with the least risk. The Employer
may from time to time, at the discretion of the Administrative Committee, change
the Investment Funds for purposes of this Plan.


(b)    The Administrative Committee shall adjust the amounts credited to each
Participant’s Account to reflect Deferrals, Matching Contributions, any Employer
Discretionary Contributions, investment experience, distributions and any other
appropriate adjustments. Such adjustments shall be made as frequently as is
administratively feasible.


(c)    A Participant may change his or her selection of Investment Funds with
respect to his or her Account or sub-accounts by filing a new election in
accordance with procedures established by the Administrative Committee. An
election shall be effective as soon as administratively feasible following the
date the change is submitted on a form prescribed by the Administrative
Committee.


(d)    Notwithstanding the Participant’s ability to designate the Investment
Fund in which his or her deferred Compensation shall be deemed invested, the
Employer shall have no obligation to invest any funds in accordance with the
Participant’s election. Participants’ Accounts shall merely be bookkeeping
entries on the Employer’s books, and no Participant shall obtain any property
right or interest in any Investment Fund.



11



--------------------------------------------------------------------------------




Article 6 -
Distributions



6.1    Distribution Election
Each Participant shall designate in his or her Deferral Agreement the form and
timing of his or her distribution by indicating the type of sub-account as
described under Section 5.1, and by designating the form in which payments shall
be made from the choices available under Section 6.2 and 6.3 hereof.
Notwithstanding anything to the contrary contained herein provided, no
acceleration of the time or schedule of payments under the Plan shall occur
except as permitted under both this Plan and Code Section 409A.


6.2    Distributions Upon an In-Service Account Triggering Date
In-Service sub-account distributions shall begin no later than ninety (90) days
following the February 1st of the calendar year designated by the Participant on
a properly submitted Deferral Agreement, and are payable in either a lump-sum
payment or substantially equal annual installments, as described in Section 6.4
below, over a period of up to ten (10) years as elected by the Participant in
his or her Deferral Agreement. If the Participant fails to properly designate
the form of the distribution, the sub-account shall be paid in a lump-sum
payment.


6.3    Distributions Upon Separation from Service
If the Participant has a Separation from Service and has attained the definition
of Retirement (as indicated in Section 1.29), the Participant’s Separation from
Service sub-account(s) shall be distributed no later than ninety (90) days
following the February 1st immediately following the Participant’s Separation
from Service, subject to Section 6.10 (Distributions to Specified Employees).
Distribution shall be made either in a lump-sum payment or in substantially
equal annual installments, as defined in Section 6.4 below, over a period of up
to ten (10) years as elected by the Participant. If the Participant fails to
properly designate the form of the distribution, the sub-account shall be paid
in a lump-sum payment.
However, if the Participant has a Separation from Service prior to attaining
Retirement (as indicated in Section 1.29), the Participant’s Separation from
Service sub-accounts shall be paid in a Lump Sum as soon as administratively
feasible but not later than ninety (90) days following the Participant’s
Separation from Service, subject to Section 6.10 (Distributions to Specified
Employees).
If a Participant has any In-Service sub-accounts that are not yet in payment at
the time of his or her Separation from Service, said sub-accounts shall be paid
in a Lump Sum as soon as administratively feasible but not later than ninety
(90) days following the Participant’s Separation from Service, subject to
Section 6.10 (Distributions to Specified Employees). If the Participant has any
In-Service sub-accounts that have already begun their distributions, they will
continue to be paid in the manner elected.

12



--------------------------------------------------------------------------------






6.4    Substantially Equal Annual Installments
(a)    The amount of the substantially equal payments shall be determined by
multiplying the Participant’s Account or sub-account by a fraction, the
denominator of which in the first year of payment equals the number of years
over which benefits are to be paid, and the numerator of which is one (1). The
amounts of the payments for each succeeding year shall be based on the current
Participant Account or sub-account value which has been adjusted by the earnings
or losses incurred over the prior calendar year. The new annual installment
amount is then determined by multiplying the Participant’s Account or
sub-account as of the applicable anniversary of the payout by a fraction, the
denominator of which equals the number of remaining years over which benefits
are to be paid, and the numerator of which is one (1). Installment payments made
pursuant to this Section 6.4 shall be made as soon as administratively feasible
but no later than ninety (90) days following the anniversary of the initial
distribution.


(b)    For purposes of the Plan pursuant to Code Section 409A and regulations
thereunder, a series of annual installments from a particular subaccount shall
be considered a single payment.


6.5    Distributions due to Disability
Upon a Participant’s Disability, all amounts credited to his or her Account
shall be paid to the Participant in a lump sum no later than ninety (90) days
following the Participant’s date of Disability.


6.6    Distributions upon Death
Upon the death of a Participant, all amounts credited to his or her Account
shall be paid, no later than ninety (90) days following the Participant’s death,
to his or her beneficiary or beneficiaries, as determined under Article 7
hereof, in a lump sum.


6.7    Changes to Distribution Elections
A Participant will be permitted to elect to change the form or timing of the
distribution of the balance of his or her one or more In-Service sub-accounts
within his or her Account to the extent permitted and in accordance with the
requirements of Code Section 409A(a)(4)(C), including the requirement that (i) a
re-deferral election may not take effect until at least twelve (12) months after
such election is filed with the Employer, (ii) an election to further defer a
distribution (other than a distribution upon death, Disability or an
unforeseeable emergency) must result in the first distribution subject to the
election being made at least five (5) years after the previously elected date of
distribution, and (iii) any re-deferral election affecting a distribution at a
fixed date must be filed with the Employer at least twelve (12) months before
the first scheduled payment under the previous fixed date distribution election.
Once a sub-account begins distribution, no such changes to distributions shall
be permitted.



13



--------------------------------------------------------------------------------




6.8    Acceleration or Delay in Payments
To the extent permitted by Code Section 409A, and notwithstanding any provision
of the Plan to the contrary, the Administrative Committee, in its sole
discretion, may elect to (i) accelerate the time or form of payment of a benefit
owed to a Participant hereunder in accordance with the terms and subject to the
conditions of Treasury Regulations Section 1.409A-3(j)(4), or (ii) delay the
time of payment of a benefit owed to a Participant hereunder in accordance with
the terms and subject to the conditions of Treasury Regulations Section
1.409A-2(b)(7). By way of example, and at the sole discretion of the
Administrative Committee, if a Participant’s entire Account balance is less than
the applicable Code Section 402(g) annual limit, the Employer may distribute the
Participant’s Account in a lump sum provided that the distribution results in
the termination of the participant’s entire interest in the Plan, subject to the
plan aggregation rules of Code Section 409A and regulations thereunder. By way
of example, the Administrative Committee may permit such acceleration of the
time or schedule of a payment under the arrangement to an individual other than
a Participant as may be necessary to fulfill a domestic relations order (as
defined in Code Section 414(p)(1)(B)).


6.9    Unforeseeable Emergency
The Administrative Committee may permit an early distribution of part or all of
any deferred amounts; provided, however, that such distribution shall be made
only if the Administrative Committee, in its sole discretion, determines that
the Participant, or the Participant’s beneficiary, has experienced an
Unforeseeable Emergency. An Unforeseeable Emergency is defined as a severe
financial hardship resulting from an illness or accident of the Participant, the
Participant’s spouse, the Participant’s beneficiary, or a dependent (as defined
in Code Section 152(a)) of the Participant, loss of the Participant’s property
due to casualty or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant. If an
Unforeseeable Emergency is determined to exist, a distribution may not exceed
the amounts necessary to satisfy such emergency plus amounts necessary to pay
taxes reasonably anticipated as a result of the distribution, after taking into
account the extent to which such hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship). Upon a distribution to a Participant
under this Section 6.9, the Participant’s Deferrals shall cease and no further
Deferrals shall be made for such Participant for the remainder of the Plan Year
and one (1) subsequent Plan Year.


6.10    Distributions to Specified Employee
Notwithstanding anything herein to the contrary, if any Participant is a
Specified Employee upon a Separation from Service for any reason other than
death, distributions to such Participant shall not commence until the first day
of the seventh month following the date of Separation from Service (or, if
earlier, the date of death of the Participant). If distributions are to be made
in annual installments, the second installment and all those thereafter will be
made on the applicable Annual Distribution Date after the anniversary of the
Participant’s Separation from Service.


6.11    Domestic Relations Orders
The Administrative Committee may permit such acceleration of the time or
schedule of a payment under the arrangement to an individual other than a
Participant as may be necessary to fulfill a domestic relations order (as
defined in Code Section 414(p)(1)(B)).


6.12    Minimum Distribution
Notwithstanding any provision to the contrary, if the balance of a Participant’s
Account or sub-account at the time of a distribution event is equal to or less
than Article referenced by the

14



--------------------------------------------------------------------------------




Internal Revenue Code, Section 402(g)(1)(B), then the Participant shall be paid
his or her Account or sub-account as a single lump sum.


6.13    Form of Payment
All distributions shall be made in the form of cash.


6.14    Distributions Upon a Change-in-Control
Notwithstanding any distribution election to the contrary, if a
Change-in-Control occurs and a Participant incurs a Separation from Service
during the period beginning on the date of the Change-in-Control and ending on
the second anniversary of the Change-in-Control, then the remaining amount of
the Participant’s vested Account shall be paid to the Participant or his or her
beneficiary in a single lump-sum payment as soon as administratively possible,
subject to Section 6.10 hereinabove. However, if the Participant has a
Separation from Service during this period and has attained the definition of
Retirement (as indicated in Section 1.29), the Participant’s account shall be
distributed no later than ninety (90) days following the February 1st
immediately following the Participant’s Separation from Service, subject to
Section 6.10 (Distributions to Specified Employees). Distribution shall be made
either in a lump-sum payment or in substantially equal annual installments, as
defined in Section 6.4, over a period of up to ten (10) years as elected by the
Participant.


Article 7 -
Beneficiaries



7.1    Beneficiaries
Each Participant may from time to time designate one or more persons (who may be
any one or more members of such person’s family or other persons,
administrators, trusts, foundations or other entities) as his or her beneficiary
under the Plan. Such designation shall be made in a form prescribed by the
Administrative Committee. If you are married, your spouse generally is treated
as your beneficiary, unless you and your spouse properly designate an
alternative beneficiary to receive your benefits under the Plan. Each
Participant may at any time and from time to time, change any previous
beneficiary designation, by amending his or her previous designation in a form
prescribed by the Administrative Committee. If more than one person is the
beneficiary of a deceased Participant, each such person shall receive a pro rata
share of any death benefit payable unless otherwise designated in the applicable
form. If a beneficiary who is receiving benefits dies, all benefits that were
payable to such beneficiary shall then be payable to the estate of that
beneficiary. If you do not designate a beneficiary to receive your benefits upon
death, your benefits will be distributed first to your spouse. If you have no
spouse at the time of death, your benefits will be distributed equally to your
children. If you have no children at the time of your death, your benefits will
be distributed to your estate. For this purpose, any designation of your spouse
as designated beneficiary is automatically revoked upon a formal divorce decree
unless you re-execute a new beneficiary designation form or enter into a valid
qualified domestic relations order (QDRO).



15



--------------------------------------------------------------------------------




7.2    Lost Beneficiary
All Participants and beneficiaries shall have the obligation to keep the
Administrative Committee informed of their current address until such time as
all benefits due have been paid. If a Participant or beneficiary cannot be
located by the Administrative Committee exercising due diligence, then, in its
sole discretion, the Administrative Committee may presume that the Participant
or beneficiary is deceased for purposes of the Plan and all unpaid amounts (net
of due diligence expenses) owed to the Participant or beneficiary shall be paid
accordingly or, if a beneficiary cannot be so located, then such amounts may be
forfeited. Any such presumption of death shall be final, conclusive and binding
on all parties.


Article 8 -
Funding



8.1    Prohibition Against Funding
Should any investment be acquired in connection with the liabilities assumed
under this Plan, it is expressly understood and agreed that the Participants and
beneficiaries shall not have any right with respect to, or claim against, such
assets nor shall any such purchase be construed to create a trust of any kind or
a fiduciary relationship between the Employer and the Participants, their
beneficiaries or any other person. Any such assets shall be and remain a part of
the general, unpledged, unrestricted assets of the Employer, subject to the
claims of its general creditors. It is the express intention of the parties
hereto that this arrangement shall be unfunded for tax purposes and for purposes
of Title I of the ERISA. Each Participant and beneficiary shall be required to
look to the provisions of this Plan and to the Employer itself for enforcement
of any and all benefits due under this Plan, and to the extent any such person
acquires a right to receive payment under this Plan, such right shall be no
greater than the right of any unsecured general creditor of the Employer. The
Employer or the Trust shall be designated the owner and beneficiary of any
investment acquired in connection with its obligation under this Plan.


8.2    Deposits in Trust
Notwithstanding Section 8.1, or any other provision of this Plan to the
contrary, the Employer may deposit into the Trust any amounts it deems
appropriate to pay the benefits under this Plan. The amounts so deposited may
include all contributions made pursuant to a Deferral Agreement by a
Participant, all Matching Contributions and any Employer Discretionary
Contributions.


8.3    Withholding of Employee Contributions
The Administrative Committee is authorized to make any and all necessary
arrangements with the Employer in order to withhold the Participant’s Deferrals
under Section 3.1 hereof from his or her Compensation. The Administrative
Committee shall determine the amount and timing of such withholding.



16



--------------------------------------------------------------------------------




Article 9 -
Claims Administration



9.1    General
If a Participant, beneficiary or his or her representative is denied all or a
portion of an expected Plan benefit for any reason and the Participant,
beneficiary or his or her representative desires to dispute the decision of the
Administrative Committee, he or she must file a written notification of his or
her claim with the Administrative Committee.


9.2    Claims Procedure
Upon receipt of any written claim for benefits, the Administrative Committee
shall be notified and shall give due consideration to the claim presented. If
any Participant or beneficiary claims to be entitled to benefits under the Plan
and the Administrative Committee determines that the claim should be denied in
whole or in part, the Administrative Committee shall, in writing, notify such
claimant within ninety (90) days (forty-five (45) days if the claim is on
account of Disability) of receipt of the claim that the claim has been denied.
The Administrative Committee may extend the period of time for making a
determination with respect to any claim for a period of up to ninety (90) days
(thirty (30) days if claim is on account of Disability), provided that the
Administrative Committee determines that such an extension is necessary because
of special circumstances and notifies the claimant, prior to the expiration of
the initial ninety (90) day (or forty-five (45) day) period, of the
circumstances requiring the extension of time and the date by which the Plan
expects to render a decision. If the claim is denied to any extent by the
Administrative Committee, the Administrative Committee shall furnish the
claimant with a written notice setting forth:


(a)    the specific reason or reasons for denial of the claim;


(b)    a specific reference to the Plan provisions on which the denial is based;


(c)    a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and


(d)    an explanation of the provisions of this Article.


Under no circumstances shall any failure by the Administrative Committee to
comply with the provisions of this Section 9.2 be considered to constitute an
allowance of the claimant’s claim.


9.3    Right of Appeal
A claimant who has a claim denied wholly or partially under Section 9.2 may
appeal to the Administrative Committee for reconsideration of that claim. A
request for reconsideration under this Section must be filed by written notice
within sixty (60) days (one-hundred and eighty (180) days if the claim is on
account of Disability) after receipt by the claimant of the notice of denial
under Section 9.2.



17



--------------------------------------------------------------------------------




9.4    Review of Appeal
Upon receipt of an appeal the Administrative Committee shall promptly take
action to give due consideration to the appeal. Such consideration may include a
hearing of the parties involved, if the Administrative Committee feels such a
hearing is necessary. In preparing for this appeal the claimant shall be given
the right to review pertinent documents and the right to submit in writing a
statement of issues and comments. After consideration of the merits of the
appeal the Administrative Committee shall issue a written decision which shall
be binding on all parties. The decision shall specifically state its reasons and
pertinent Plan provisions on which it relies. The Administrative Committee’s
decision shall be issued within sixty (60) days (forty-five (45) days if the
claim is on account of Disability) after the appeal is filed, except that the
Administrative Committee may extend the period of time for making a
determination with respect to any claim for a period of up one-hundred and
twenty (120) days (ninety (90) days if the claim is on account of Disability),
provided that the Administrative Committee determines that such an extension is
necessary because of special circumstances and notifies the claimant, prior to
the expiration of the initial one-hundred and twenty (120) day (or, if the claim
is on account of Disability, initial ninety (90) day) period, of the
circumstances requiring the extension of time and the date by which the Plan
expects to render a decision. Under no circumstances shall any failure by the
Administrative Committee to comply with the provisions of this Section 9.4 be
considered to constitute an allowance of the claimant’s claim.


In the case of a claim on account of Disability: (i) the review of the denied
claim shall be conducted by an employee who is neither the individual who made
the initial determination or a subordinate of such person; and (ii) no deference
shall be given to the initial determination. For issues involving medical
judgment, the employee must consult with an independent health care professional
who may not be the health care professional who rendered the initial claim.


9.5    Designation
The Administrative Committee may designate any other person of its choosing to
make any determination otherwise required under this Article. Any person so
designated shall have the same authority and discretion granted to the
Administrative Committee hereunder.



18



--------------------------------------------------------------------------------




Article 10 -
General Provisions



10.1    Administrative Committee
(a)    The Administrative Committee is expressly empowered to limit the amount
of Compensation that may be deferred; to deposit amounts into the Trust in
accordance with Section 8.2 hereof; to interpret the Plan, and to determine all
questions arising in the administration, interpretation and application of the
Plan; to employ actuaries, accountants, counsel, and other persons it deems
necessary in connection with the administration of the Plan; to request any
information from the Employer it deems necessary to determine whether the
Employer would be considered insolvent or subject to a proceeding in bankruptcy;
and to take all other necessary and proper actions to fulfill its duties as the
Administrative Committee.


(b)    The Administrative Committee shall not be liable for any actions by it
hereunder, unless due to its own negligence, willful misconduct or lack of good
faith.


(c)    The Administrative Committee shall be indemnified and saved harmless by
the Employer from and against all personal liability to which it may be subject
by reason of any act done or omitted to be done in its official capacity as
Administrative Committee in good faith in the administration of the Plan and
Trust, including all expenses reasonably incurred in its defense in the event
the Employer fails to provide such defense upon the request of the
Administrative Committee. The Administrative Committee is relieved of all
responsibility in connection with its duties hereunder to the fullest extent
permitted by law, short of breach of duty to the beneficiaries.


10.2    No Assignment
Benefits or payments under this Plan shall not be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, or garnishment by creditors of the Participant or the Participant’s
beneficiary, whether voluntary or involuntary, and any attempt to so anticipate,
alienate, sell, transfer, assign, pledge, encumber, attach or garnish the same
shall not be valid, nor shall any such benefit or payment be in any way liable
for or subject to the debts, contracts, liabilities, engagement or torts of any
Participant or beneficiary, or any other person entitled to such benefit or
payment pursuant to the terms of this Plan, except to such extent as may be
required by law. If any Participant or beneficiary or any other person entitled
to a benefit or payment pursuant to the terms of this Plan becomes bankrupt or
attempts to anticipate, alienate, sell, transfer, assign, pledge, encumber,
attach or garnish any benefit or payment under this Plan, in whole or in part,
or if any attempt is made to subject any such benefit or payment, in whole or in
part, to the debts, contracts, liabilities, engagements or torts of the
Participant or beneficiary or any other person entitled to any such benefit or
payment pursuant to the terms of this Plan, then such benefit or payment, in the
discretion of the Administrative Committee, shall cease and terminate with
respect to such Participant or beneficiary, or any other such person.


10.3    No Employment Rights
Participation in this Plan shall not be construed to confer upon any Participant
the legal right to be retained in the employ of the Employer, or give a
Participant or beneficiary, or any other person, any right to any payment
whatsoever, except to the extent of the benefits provided for hereunder. Each
Participant shall remain subject to discharge to the same extent as if this Plan
had never been adopted.



19



--------------------------------------------------------------------------------




10.4    Identity
If, at any time, any doubt exists as to the identity of any person entitled to
any payment hereunder or the amount or time of such payment, the Administrative
Committee shall be entitled to hold such sum until such identity or amount or
time is determined or until an order of a court of competent jurisdiction is
obtained. The Administrative Committee shall also be entitled to pay such sum
into court in accordance with the appropriate rules of law. Any expenses
incurred by the Employer, Administrative Committee, and Trust incident to such
proceeding or litigation shall be charged against the Account of the affected
Participant.


10.5    Other Benefits
The benefits of each Participant or beneficiary hereunder shall be in addition
to any benefits paid or payable to or on account of the Participant or
beneficiary under any other pension, disability, annuity or retirement plan or
policy whatsoever.


10.6    Expenses
Expenses incurred in the administration of the Plan, whether incurred by the
Employer or the Plan shall be paid by the Employer. Notwithstanding the
immediately preceding sentence or anything to the contrary contained herein, the
Administrative Committee shall provide for and allow the Employer to forward for
payment all expenses, or any portion thereof as determined in the sole and
absolute discretion of the Employer, associated with the administration of the
Plan to the Participants. Distributions to and payment of such Plan related
expenses by the Participants shall be done in a manner as determined by the
Employer in their sole and absolute discretion. Participants shall evidence
their acceptance of this Section 10.6 Expenses by virtue of their individual
participation in this Plan.


10.7    Insolvency
Should the Employer be considered insolvent (as defined by the Trust), the
Employer, through its Board and chief executive officer, shall give immediate
written notice of such to the Administrative Committee of the Plan and the
Trustee. Upon receipt of such notice, the Administrative Committee or Trustee
shall cease to make any payments to Participants who were Employees of the
Employer or their beneficiaries and shall hold any and all assets attributable
to the Employer for the benefit of the general creditors of the Employer.


10.8    Amendment or Modification
The Employer may, at any time, in its sole discretion, amend or modify the Plan
in whole or in part, except that no such amendment or modification shall have
any retroactive effect to reduce any amounts allocated to a Participant’s
Accounts, and provided that such amendment or modification complies with Code
Section 409A and related regulations thereunder.


10.9    Plan Suspension
The Employer further reserves the right to suspend the Plan in whole or in part,
except that no such suspension shall have any retroactive effect to reduce any
amounts allocated to a Participant’s Accounts, and provided that the
distribution of the vested Participant Accounts shall not be accelerated but
shall be paid at such time and in such manner as determined under the terms of
the Plan immediately prior to suspension as if the Plan had not been suspended.



20



--------------------------------------------------------------------------------




10.10    Plan Termination
The Employer further reserves the right to terminate the Plan in whole or in
part, in the following manner, except that no such termination shall have any
retroactive effect to reduce any amounts allocated to a Participant’s Accounts,
and provided that such termination complies with Code Section 409A and related
regulations thereunder:


(a)    The Employer, in its sole discretion, may terminate the Plan and
distribute all vested Participants’ Accounts no earlier than twelve (12)
calendar months from the date of the Plan termination and no later than
twenty-four (24) calendar months from the date of the Plan termination, provided
however that all other similar arrangements are also terminated by the Employer
for any affected Participant and no other similar arrangements are adopted by
the Employer for any affected Participant within a three (3) year period from
the date of termination;
or
(b)    The Employer may decide, in its sole discretion, to terminate the Plan in
the event of a corporate dissolution taxed under Code Section 331, or with the
approval of a bankruptcy court, provided that the Participants vested Account
balances are distributed to Participants and are included in the Participants’
gross income in the latest of: (i) the calendar year in which the termination
occurs; (ii) the calendar year in which the amounts deferred are no longer
subject to a substantial risk of forfeiture; or (iii) the first calendar year in
which payment is administratively practicable.


10.11    Plan Termination due to a Change-in-Control
The Employer may decide, in its discretion, to terminate the Plan in the event
of a Change-in-Control and distribute all vested Participants Account balances
no earlier than thirty (30) days prior to the Change-in-Control and no later
than twelve (12) months after the effective date of the Change-in-Control,
provided however that the Employer terminates all other similar arrangements for
any affected Participant.


10.12    Construction
All questions of interpretation, construction or application arising under or
concerning the terms of this Plan shall be decided by the Administrative
Committee, in its sole and final discretion, whose decision shall be final,
binding and conclusive upon all persons.


10.13    Governing Law
This Plan shall be governed by, construed and administered in accordance with
the applicable provisions of ERISA, Code Section 409A, and any other applicable
federal law, provided, however, that to the extent not preempted by federal law
this Plan shall be governed by, construed and administered under the laws of the
State Commonwealth of Delaware, other than its laws respecting choice of law.


10.14    Severability
If any provision of this Plan is held invalid or unenforceable, its invalidity
or unenforceability shall not affect any other provision of this Plan and this
Plan shall be construed and enforced as if such provision had not been included
therein. If the inclusion of any Employee (or Employees) as a Participant under
this Plan would cause the Plan to fail to comply with the requirements of
sections 201(2), 301(a)(3) and 401(a)(1) of ERISA, or Code Section 409A, then
the Plan shall be severed with respect to such Employee or Employees, who shall
be considered to be participating in a separate arrangement.



21



--------------------------------------------------------------------------------




10.15    Headings
The Article headings contained herein are inserted only as a matter of
convenience and for reference and in no way define, limit, enlarge or describe
the scope or intent of this Plan nor in any way shall they affect this Plan or
the construction of any provision thereof.


10.16    Terms
Capitalized terms shall have meanings as defined herein. Singular nouns shall be
read as plural, masculine pronouns shall be read as feminine, and vice versa, as
appropriate.


10.17    Right of Setoff
The Employer may, to the extent permitted by applicable law, deduct from and
setoff against any amounts payable to a Participant from this Plan such amounts
as may be owed by a Participant to the Employer, although the Participant shall
remain liable for any part of the Participant’s payment obligation not satisfied
through such deduction and setoff; provided, however, that this setoff may occur
only at the date on which the amount would otherwise be distributed to the
Participant as required by Code Section 409A. By electing to participate in the
Plan and deferring compensation hereunder, the Participant agrees to any
deduction or setoff under this Section 10.17 which is allowed by law.


IN WITNESS WHEREOF, Bright Horizons Family Solutions Inc. has caused this
instrument to be executed by its duly authorized officer, effective as of this
_____ day of _____________, 2014.


Bright Horizons Family Solutions Inc.




By: /s/ Authorized Signer    




Title:        


ATTEST:




By:/s/ Authorized Signer    




Title:    

22

